PER CURIAM.
This is an appeal from an order of the District Court for the District of New Jersey. The matter under review is a proceeding in bankruptcy and the order appealed from was an administrative order concerning a procedural matter reviewable only under section 24b of the Bankruptcy Act, 11 U.S.C.A. § 47(b) Supp., which requires that such appeals must be allowed by this court. The Judges of the District Courts are without power to allow such appeals. Jurgenson v. National Oil & Supply Co. et al., 3 Cir., 63. F.2d 727.
In the present case it does not appear that an appeal was ever allowed by this court, and for that reason the case is not properly before us and must be dismissed.
Accordingly the appeal is dismissed.